Exhibit 10.4

AMENDMENT TO

SENIOR EXECUTIVE EMPLOYMENT AGREEMENT

WITH

TIMOTHY J. KORMAN

This Amendment to Senior Executive Employment Agreement is made as of this 17
day of July, 2007, by and between HILB ROGAL & HOBBS COMPANY (the “Company”) and
TIMOTHY J. KORMAN (the “Executive”).

WHEREAS, the Company and Executive entered into a Senior Executive Employment
Agreement effective as of December 1, 2001, pursuant to which Company employs
Executive as Executive Vice President – Finance and Administration of the
Company (the “Employment Agreement”); and

WHEREAS, the Company and Executive desire to amend certain provisions of Article
III of the Employment Agreement relating to the compensation of the Executive.

NOW, THEREFORE, the parties hereto agree as follows:

 

  1. Paragraphs (C) and (D) of Article III of the Employment Agreement are
hereby amended to provide as follows:

 

  (C) Ancillary Benefits.

The Executive shall also be entitled to vacations, participation in the
Company’s Profit Sharing Savings Plan (401K), Executive Voluntary Deferral Plan,
Supplemental Executive Retirement Plan and Supplemental Cash Incentive Plan,
sick leave benefits, post-retirement benefit plan, and all other ancillary
benefits provided by the Company, including, but not limited to, group life,
health and disability insurance coverage, consistent with the compensation
policies and practices of the Company from time to time prevailing with respect
to persons who are executive officers of the Company.

 

  (D) Stock Based Awards.

The Executive shall receive such stock option, restricted stock and other
equity-based compensation awards each year as determined by the Human
Resources & Compensation Committee of the Board of Directors in its sole
discretion.

 

  2. All other provisions of the Employment Agreement are to remain in full
force and effect.

WITNESS the following signatures as of the date first above written.

 

EXECUTIVE     HILB ROGAL & HOBBS COMPANY By:   /s/  Timothy J. Korman          
  By:   /s/  A. Brent King          

Timothy J. Korman

Executive Vice President – Mergers and Acquisitions

     

A. Brent King

Vice President and General Counsel